Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 10/14/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Status
Claims 1-2, 4-15, 17-23, 25, 27-29 have been examined. Claims 1, 14, 22, 28 have been amended. Claims 3, 16, 24, 26, 30 have been previously canceled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-15, 17-23, 25, 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-10 recite(s) a method for predicting or preventing hospital readmission, which is within a statutory category   (process). Claims 11-17 recite(s) a system for predicting or preventing hospital readmission, which is within a statutory category (machine.). Claims 18-20 recite(s) a non-transitory computer storage media having computering-executable instruction for predicting or preventing hospital readmission, which is within a statutory category (manufacture) 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, Claim 1 recites the steps of:  
A medical data annotation apparatus, comprising: 
a communication interface system; and 

receive, via the communication interface system, medical data from one or more sensors of one or more medical devices; 
receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time; 
annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device; and 
transmit, via the communication interface system, the annotated medical data to another device; 
wherein the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on:(i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication.

The limitations “annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device, and transmit, via the communication interface system, the annotated medical data to another device” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to annotate, to produce the medical data, to to identify the medical devices’ identification, etc…. Accordingly, the claim is directed toward at least one abstract idea..
The limitations of ” the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on:(i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication;” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to determine the reliability indication of medical data based on 

Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 14, 22 and 28, because the only difference between claim 1 and claim 14 is that claim 14 recites a method whereas claim 1 recites an apparatus, and .the only difference between claim 1 and claim 22 is that claim 22 recites a medical monitoring device whereas claim 1 recites an apparatus, and the only difference between claim 1 and claim 28 is that claim 28 recites a medical monitoring system whereas claim 1 recites an apparatus. 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2, 4-6, 15, 17-18 recite annotating the non-medical event data and non-medical device model and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claim 11-12 recites the types of non-medical event data and medical devices, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 


2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A medical data annotation apparatus (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)), comprising: 
a communication interface system; and 
a control system configured to: 
receive, via the communication interface system (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)), medical data from one or more sensors of one or more medical devices (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time; 
annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device (merely data gathering steps as noted below, see MPEP 2106.05(g)); and 
transmit, via the communication interface system, the annotated medical data to another device ((merely data gathering steps as noted below, see MPEP 2106.05(g))); 
wherein the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on:(i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “A medical data annotation apparatus, comprising: a communication interface system; and a control system”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least  (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))..
Regarding the additional limitation “receive, via the communication interface system ; medical data from one or more sensors of one or more medical devices  receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time”, this is a pre-solution activity.  The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).

Regarding the additional limitation of “annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device; and transmit, via the communication interface system, the annotated medical data to another device “, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea (merely data gathering steps as noted below, see MPEP 2106.05(g)). Particularly, the use of medical device, or non-medical device, communication interface system is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1, 14, 22, 28 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, communication interface 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Dependent Claims 11, 12 and 13, the use of” non-medical and medical devices, sensors”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 14 and 22, 28 and dependent claims 2-13, 15, 17-21, 23, 25, 27, 29 limit the use of a computing component, a processor, a non-medical or medical devices, etc.... The specification merely describes the use of these computing components. The  (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-2, 4-15, 17-23, 25, 27-29 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-15, 17-23, 25, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 1, 14, 22 and 28 recite “annotate the medical data according to the non-medical event data to produce annotated medical data”. The only mentions in the specification of “non-medical event data” as data from a coffee machine, 
Specification, Para [0014] is reproduced as below 

“In some instances, the non-medical event data may include data from a  coffee machine, a stove, microwave oven or other food preparation device, an exercise machine, an environmental control device, a lighting device, a toilet, shower or other plumbing device, an entertainment device, a refrigerator, or any combination thereof. In some examples, the one or more medical devices may include a blood pressure monitor, a heart rate monitor, a glucometer, a weight scale, a pulse oximeter, an electrocardiogram device, a respiratory rate monitor, a thermometer, a drug delivery device, a bioimpedance monitor, a thermometer, a smart patch, or any combination thereof”. 

There are no descriptions of What type of “non-medical event data” provided by the coffee machine, exercise machine, etc…Therefore, this limitation lacks adequate written description support in the original filed specification.

Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed to a medical data annotation apparatus, comprising: 
a communication interface system; and 

receive, via the communication interface system, medical data from one or more sensors of one or more medical devices; 
receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time; 
annotate the medical data according to the non-medical event data to produce annotated medical data, the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received non-medical event data, the plurality of fields further comprising an identification of the medical device and an identification of the non-medical device; and 
transmit, via the communication interface system, the annotated medical data to another device; 
wherein the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on:(i) a time interval between the non-medical event time and a time at which the medical data was obtained, and (ii) a predetermined threshold for the time interval, and further wherein annotating the medical data involves providing the reliability indication.
Claims 1-2, 4-15, 17-23, 25, 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101 and 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.